United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2506
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Darron Van Hill

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                              Submitted: April 1, 2020
                                Filed: April 6, 2020
                                   [Unpublished]
                                  ____________

Before GRUENDER, BEAM, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      Darron Van Hill appeals after he conditionally pleaded guilty to a firearms
offense, and the district court1 imposed a 24-month prison sentence. His counsel has

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging the district court’s denial of a motion to suppress. Upon careful
review, we conclude that the district court properly denied the motion. See United
States v. Donnelly, 475 F.3d 946, 951 (8th Cir. 2007) (standard of review); see also
United States v. Shackleford, 830 F.3d 751, 753 (8th Cir. 2016) (stating that probable
cause to believe that an automobile contains contraband or evidence of criminal
activity justifies the warrantless search of the automobile and seizure of the
contraband).

       Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we find no non-frivolous issues. Accordingly, we affirm, and we
grant counsel’s motion to withdraw.
                        ______________________________




                                         -2-